
	
		II
		111th CONGRESS
		2d Session
		S. 3518
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Mr. Leahy (for himself,
			 Mr. Sessions, Mr. Specter, Mr.
			 Schumer, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to
		  prohibit recognition and enforcement of foreign defamation judgments in United
		  States Courts where those judgments undermine the first amendment to the
		  Constitution of the United States, and to provide a cause of action for
		  declaratory judgment relief against a party who has brought a successful
		  foreign defamation action whose judgment undermines the first
		  amendment.
	
	
		1.Short titleThis Act may be cited as the
			 Securing the Protection of our
			 Enduring and Established Constitutional Heritage Act or
			 the SPEECH
			 Act.
		2.FindingsCongress finds the following:
			(1)The freedom of speech and the press is
			 enshrined in the first amendment to the Constitution, and is necessary to
			 promote the vigorous dialogue necessary to shape public policy in a
			 representative democracy.
			(2)Some persons are obstructing the free
			 expression rights of United States authors and publishers, and in turn chilling
			 the first amendment to the Constitution of the United States interest of the
			 citizenry in receiving information on matters of importance, by seeking out
			 foreign jurisdictions that do not provide the full extent of free-speech
			 protections to authors and publishers that are available in the United States,
			 and suing a United States author or publisher in that foreign
			 jurisdiction.
			(3)These foreign defamation lawsuits not only
			 suppress the free speech rights of the defendants to the suit, but inhibit
			 other written speech that might otherwise have been written or published but
			 for the fear of a foreign lawsuit.
			(4)The threat of the libel laws of some
			 foreign countries are so dramatic that the United Nations Human Rights
			 Committee examined the issue and indicated that in some instances the law of
			 libel has served to discourage critical media reporting on matters of serious
			 public interest, adversely affecting the ability of scholars and journalists to
			 publish their work. The advent of the internet and the international
			 distribution of foreign media also create the danger that one country's unduly
			 restrictive libel law will affect freedom of expression worldwide on matters of
			 valid public interest.
			(5)Governments and courts of foreign countries
			 scattered around the world have failed to curtail this practice of permitting
			 libel lawsuits against United States persons within their courts, and foreign
			 libel judgments inconsistent with United States first amendment protections are
			 increasingly common.
			3.Recognition of foreign defamation
			 judgments
			(a)In GeneralPart VI of title 28, United States Code, is
			 amended by adding at the end the following:
				
					181Foreign Judgments
						
							Sec.
							4101.
				  Definitions.
							4102. Recognition of foreign
				  defamation judgments.
							4103. Removal.
							4104. Declaratory
				  judgments.
							4105. Attorney's
				  fees.
						
						4101.DefinitionsIn this chapter:
							(1)DefamationThe term defamation means any
				action or other proceeding for defamation, libel, slander, or similar claim
				alleging that forms of speech are false, have caused damage to reputation or
				emotional distress, have presented any person in a false light, or have
				resulted in criticism, dishonor, or condemnation of any person.
							(2)Domestic
				courtThe term domestic
				court means a Federal court or a court of any State.
							(3)Foreign courtThe term foreign court means a
				court, administrative body, or other tribunal of a foreign country.
							(4)Foreign judgmentThe term foreign judgment
				means a final judgment rendered by a foreign court.
							(5)StateThe term State means each of
				the several States, the District of Columbia, and any commonwealth, territory,
				or possession of the United States.
							(6)United States personThe term United States person
				means—
								(A)a United States citizen;
								(B)an alien lawfully admitted for permanent
				residence to the United States;
								(C)an alien lawfully residing in the United
				States at the time that the speech that is the subject of the foreign
				defamation action was researched, prepared, or disseminated; or
								(D)a business entity incorporated in, or with
				its primary location or place of operation in, the United States.
								4102.Recognition of foreign defamation
				judgments
							(a)First amendment considerations
								(1)In GeneralNotwithstanding any other provision of
				Federal or State law, a domestic court shall not recognize or enforce a foreign
				judgment for defamation unless the domestic court determines that—
									(A)the defamation law applied in the foreign
				court’s adjudication provided at least as much protection for freedom of speech
				and press in that case as would be provided by the first amendment to the
				Constitution of the United States and by the constitution and law of the State
				in which the domestic court is located; or
									(B)even if the defamation law applied in the
				foreign court’s adjudication did not provide as much protection for freedom of
				speech and press as the first amendment to the Constitution of the United
				States and the constitution and law of the State, the party opposing
				recognition or enforcement of that foreign judgment would have been found
				liable for defamation by a domestic court applying the first amendment to the
				Constitution of the United States and the constitution and law of the State in
				which the domestic court is located.
									(2)Burden of establishing application of
				defamation lawsThe party
				seeking recognition or enforcement of the foreign judgment shall bear the
				burden of making the showings required under subparagraph (A) or (B).
								(b)Jurisdictional considerations
								(1)In generalNotwithstanding any other provision of
				Federal or State law, a domestic court shall not recognize or enforce a foreign
				judgment for defamation unless the domestic court determines that the exercise
				of personal jurisdiction by the foreign court comported with the due process
				requirements that are imposed on domestic courts by the Constitution of the
				United States.
								(2)Burden of establishing exercise of
				jurisdictionThe party
				seeking recognition or enforcement of the foreign judgment shall bear the
				burden of making the showing that the foreign court’s exercise of personal
				jurisdiction comported with the due process requirements that are imposed on
				domestic courts by the Constitution of the United States.
								(c)Judgment against provider of interactive
				computer service
								(1)In generalNotwithstanding any other provision of
				Federal or State law, a domestic court shall not recognize or enforce a foreign
				judgment for defamation against the provider of an interactive computer
				service, as defined in section 230 of the Communications Act of 1934 (47 U.S.C.
				230) unless the domestic court determines that the judgment would be consistent
				with section 230 if the information that is the subject of such judgment had
				been provided in the United States.
								(2)Burden of establishing consistency of
				judgmentThe party seeking
				recognition or enforcement of the foreign judgment shall bear the burden of
				establishing that the judgment is consistent with section 230.
								(d)Appearances not a barAn appearance by a party in a foreign court
				rendering a foreign judgment to which this section applies shall not deprive
				such party of the right to oppose the recognition or enforcement of the
				judgment under this section, or represent a waiver of any jurisdictional
				claims.
							(e)Rule of constructionNothing in this section shall be construed
				to—
								(1)effect the enforceability of any foreign
				judgment other than a foreign judgment for defamation; or
								(2)limit the applicability of section 230 of
				the Communications Act of 1934 (47 U.S.C. 230) to causes of action for
				defamation.
								4103.RemovalIn addition to removal allowed under section
				1441, any action brought in a State domestic court to enforce a foreign
				judgment for defamation in which—
							(1)any plaintiff is a citizen of a State
				different from any defendant;
							(2)any plaintiff is a foreign state or a
				citizen or subject of a foreign state and any defendant is a citizen of a
				State; or
							(3)any plaintiff is a citizen of a State and
				any defendant is a foreign state or citizen or subject of a foreign
				state,
							may be removed by any defendant to the
				district court of the United States for the district and division embracing the
				place where such action is pending without regard to the amount in controversy
				between the parties.4104.Declaratory judgments
							(a)Cause of action
								(1)In generalAny United States person against whom a
				foreign judgment is entered on the basis of the content of any writing,
				utterance, or other speech by that person that has been published, may bring an
				action in district court, under section 2201(a), for a declaration that the
				foreign judgment is repugnant to the Constitution or laws of the United States.
				For the purposes of this paragraph, a judgment is repugnant to the Constitution
				or laws of the United States if it would not be enforceable under section
				4102(a), (b), or (c).
								(2)Burden of establishing unenforceability of
				judgmentThe party bringing
				an action under paragraph (1) shall bear the burden of establishing that the
				foreign judgment would not be enforceable under section 4102(a), (b), or
				(c).
								(b)Nationwide service of processWhere an action under this section is
				brought in a district court of the United States, process may be served in the
				judicial district where the case is brought or any other judicial district of
				the United States where the defendant may be found, resides, has an agent, or
				transacts business.
							4105.Attorneys’ feesIn any action brought in a domestic court to
				enforce a foreign judgment for defamation, including any such action removed
				from State court to Federal court, the domestic court shall, absent exceptional
				circumstances, allow the party opposing recognition or enforcement of the
				judgment a reasonable attorney’s fee if such party prevails in the action on a
				ground specified in section 4102(a), (b), or
				(c).
						.
			(b)Sense of CongressIt is the Sense of the Congress that for
			 the purpose of pleading a cause of action for a declaratory judgment, a foreign
			 judgment for defamation or any similar offense as described under chapter 181
			 of title 28, United States Code, (as added by this Act) shall constitute a case
			 of actual controversy under section 2201(a) of title 28, United States
			 Code.
			(c)Technical and conforming
			 amendmentThe table of
			 chapters for part VI of title 28, United States Code, is amended by adding at
			 the end the following:
				
					
						181.Foreign
				  judgments4101.
					
					.
			
